Simmons, Chief Justice.
Taking the most favorable view of the evidence for the plaintiffs below, we do not think they were entitled to recover in this form of action. . Brown died intestate, leaving a mortgage upon his land. The widow was entitled to dower, but it seems yielded her right. She and her coadministrator obtained an order from the ordinary for the sale of the land: it was duly advertised and sold, and was purchased by the mortgagee, who subsequently conveyed it to the widow after his mortgage had been *579satisfied. Four of the children of the intestate brought a common law action of ejectment against the widow to recover their several portions of the land, claiming that before the land was sold at the administrators’ sale, they and the widow had an agreement with the mortgagee that he would buy the land, and if they would pay oil* the mortgage he would convey it to them; but that, instead of conveying it to them when the mortgage was paid off, he conveyed it to the widow.
When, the mortgagee bought the land at the administrators’ sale, he got a good title thereto as against the heirs of the intestate. That is what, according to the theory of the plaintiffs, he was to get, under their agreement with him. If after obtaining the title in this manner he violated the agreement by making a deed to the widow alone, it was a breach of contract for which the plaintiff's would be entitled to recover in a proper action; but the breach of contract would not avoid the sale and revest the title. The sale was valid and binding, notwithstanding the breach of contract. This being so, the plaintiff's had no title on which to recover in a common law action of ejectment against the vendee. They might, as we have already said, recover for the breach of contract, or they might maintain an equitable petition to set aside the deed to the widow, and have the grantor or his legal representatives carry out the contract which they allege was made with them; but certainly they cannot recover in ejectment against the widow alone their several portions of the land on account of the breach of contract. Judgment reversed.